      Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 IMA, INC.                                       §
                                                 §
 v.                                              §          CIVIL ACTION NO. 4:19-cv-3500
                                                 §
 COLUMBIA HOSPITAL MEDICAL CITY                  §
 AT DALLAS, SUBSIDIARY, L.P. d/b/a               §
 MEDICAL CITY DALLAS HOSPITAL                    §


      COMPLAINT FOR DECLARATORY JUDGMENT AND APPLICATION FOR
              PRELIMINARY AND PERMANENT INJUNCTION

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       Plaintiff IMA, INC. (hereinafter referred to as "IMA") files this Complaint for Declaratory

Judgment pursuant to 28 U.S.C. § 2201 and Rule 57 of the Federal Rules of Civil Procedure and

Application for Preliminary and Permanent Injunction pursuant to Rule 65(a) of the Federal Rules

of Civil Procedure.

                                              I.
                                           PARTIES

       1.     Plaintiff IMA, is a Louisiana corporation with its principal place of business in

Bossier City, Louisiana.

       2.     Defendant Columbia Hospital Medical City at Dallas, Subsidiary L.P. d/b/a

Medical City Dallas Hospital (hereinafter referred to as “Columbia”) is a Texas limited

partnership. Columbia may be served through its registered agent, C.T. Corporation, 1999 Bryan

St., Ste. 900 Dallas, Texas 75201-3136.
      Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 2 of 11



                                            II.
                                 JURISDICTION AND VENUE

       3.      Jurisdiction is conferred upon this Court by 28 U.S.C. § 1332(a)(2) relating to a

civil action between citizens of a State and citizens or subjects of a foreign state. IMA’s claims

are in excess of $75,000, exclusive of interest and costs.

       4.      Jurisdiction is proper because there is complete diversity of citizenship between the

parties. IMA is a citizen of Louisiana, and upon information and belief obtained as a result of

counsel’s reasonable search of public records and court filings, Columbia is not a citizen of

Louisiana. See Charles Alan Wright et al., Federal Practice and Procedure: Federal Rules of

Civil Procedure § 1224 (3d ed. 2013) (stating that pleading on the basis of information and belief

“is a practical necessity” in cases like this one, where information regarding all of the partners and

members of a defendant is unavailable). Based on the information available, Columbia is a citizen

of Texas, Delaware, and Tennessee.

       5.      A limited partnership has the citizenship of each of its partners, whether general or

limited, and a limited liability company has the partnership of each of its members. See Carden v.

Arkoma Assoc., 494 U.S. 185 (1990) (a limited partnership has the citizenship of its partners);

Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008) (a limited liability company has

the citizenship of each of its members). Determining Columbia’s citizenship requires information

about the citizenship of its partners and its partners’ members or partners. Despite IMA’s diligent

search of public records, IMA is not able to definitively determine the citizenship of all of the

members and/or partners of the entities within Columbia’s limited partnership structure, but it

reasonably believes that none of Columbia’s members and/or partners is a citizen of Louisiana.

       6.      Columbia is a citizen of Texas. It is a Texas limited partnership with its principal

place of business in Dallas, Texas. Upon information and belief, Columbia’s partners, and its


                                                  2
      Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 3 of 11



partners’ respective members or partners, are not citizens of Louisiana. Instead, these entities are

variously citizens of Delaware, Tennessee, and Texas.

       7.      A Columbia public information reports lists Medical City Dallas Partner, LLC as

owning 99.99% of Columbia in an undisclosed manner. Medical City Dallas Partner, LLC is a

citizen of Delaware and Texas. It is a Delaware limited liability company with its principal place

of business in Dallas, Texas.

       8.      The identity of the members of Medical City Dallas Partner, LLC is unknown

because the information is not publicly available.

       9.      Columbia’s general partner, Columbia North Texas Subsidiary GP, LLC, is a

citizen of Texas and Tennessee. It is a Texas limited liability company with its principal place of

business in Tennessee. The members of Columbia North Texas Subsidiary GP, LLC are Columbia

North Texas Healthcare System, LP and Columbia-SDH Holdings, Inc.

       10.     Columbia North Texas Healthcare System, LP is a citizen of Texas and Tennessee.

It is a Texas limited partnership with its principal place of business in Tennessee. The general

partner of Columbia North Texas Healthcare System, LP is North Texas General, LP. The identity

of the remaining partners of Columbia North Texas Healthcare System, LP is unknown because

the information is not publicly available.

       11.     Columbia-SDH Holdings, Inc. is a citizen of Delaware and Tennessee. It is a

Delaware corporation with its principal place of business in Tennessee.

       12.     North Texas General, LP is a citizen of Texas and Tennessee. It is a Texas limited

partnership with its principal place of business in Tennessee. Its general partners are NTGP, LLC

and GalTex, LLC.




                                                 3
      Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 4 of 11



       13.     GalTex, LLC is a citizen of Delaware and Tennessee. It is a Delaware limited

liability company with its principal place of business in Tennessee. Its sole member is Columbia-

SDH Holdings, Inc.

       14.     NTGP, LLC is a citizen of Delaware and Tennessee. It is a Delaware limited

liability company with its principal place of business in Tennessee. A public information report

states Columbia-SDH Holdings, Inc. owns 100% of NTGP, LLC in an undisclosed manner. The

sole member of NTGP, LLC is Galen Holdco, LLC.

       15.     Galen Holdco, LLC is citizen of Delaware and Tennessee. Galen Holdco, LLC is a

Delaware limited liability company with its principal place of business in Tennessee. Its sole

member is HCA Healthcare, Inc.

       16.     HCA Healthcare, Inc. is a citizen of Delaware and Tennessee. It is a Delaware

corporation with its principal place of business in Tennessee.

       17.     Upon information and belief, all of Columbia’s partners and their respective

partners or members are citizens of Delaware, Tennessee, or Texas. Counsel has not found any

information by reasonable and diligent searches of public records and court filings that shows that

Columbia or its partners or their respective partners or members as a citizen of Louisiana.

       18.     Columbia is in possession of pertinent information regarding the citizenship of its

partners and their respective partners or members. IMA intends to request expedited, limited

jurisdictional discovery to obtain the necessary information and affirmatively determine there is

complete diversity. In Unified 2020 Realty Partners, LP v. Proxy Wireless Corp., No. 3:11-cv-

0861-D, 2011 WL 2650199, (N.D. Tex. July 6, 2011) the court allowed limited jurisdictional

discovery on the basis that the opposing party possessed information as to its citizenship, which

was unavailable to the movant, and the information determined subject matter jurisdiction.



                                                4
      Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 5 of 11



       19.     Additionally, on March 18, 2019 in Fiesta Mart, LLC v. ACON Investments, LLC,

No. 4:18-cv-04704, 2019 WL 3080911 (S.D. Tex. March 18, 2019) in response to a notice of

removal based on diversity, the court ordered the parties to jointly file their verified proof

indicating the identity and citizenship of all members of both parties in order to determine whether

complete diversity existed. A similar order in this case should permit the parties to confirm

diversity.

       20.     Venue is proper under 9 U.S.C. § 4, as the arbitration hearing IMA is seeking to

enjoin is ongoing in Houston, Texas. See Exhibit 1, Claimant’s Demand for Arbitration.

                                              III.
                                             FACTS

       21.     IMA brings this claim for a declaratory judgment and application for preliminary

and permanent injunction under Federal Rules of Civil Procedure 57 and 65(a), 28 U.S.C. §§ 2201

and 2202, and the Federal Arbitration Act.

       22.     On or about July 19, 2019, Columbia filed a demand for arbitration with the

American Arbitration Association, attached hereto as Exhibit 1.

       23.     Columbia claimed that IMA was bound by a Hospital Agreement (Eff. April 1,

2012 (as amended)) (hereinafter referred to as the “Hospital Agreement”) between HCA North

Texas Division, Inc., the alleged disclosed agent for Defendant, and HealthSmart Preferred Care

II, LLC (hereinafter referred to as “HealthSmart”), attached hereto as Exhibit 2.

       24.     Columbia claimed HealthSmart is known as a “Rental Network” in the healthcare

reimbursement industry.     Columbia claimed HealthSmart enters into participating provider

agreements with providers that include reimbursement rates and then enters into separate

agreements with third party administrators and health plans by which those entities have access to

the rates that HealthSmart agreed to with participating providers.


                                                 5
     Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 6 of 11



       25.     Columbia claimed IMA is a third party administrator of an employee health plan

and that one of the plans IMA administers is the Central Management Company, LLC (hereinafter

referred to as “CMC”) Employer Health Plan (hereinafter referred to as “the ERISA Health Plan”).

       26.     Columbia claimed the arbitration involves its provision of covered services to a

CMC plan member, IMA, as CMC’s third party administrator, who allegedly processed certain

claims by Columbia and refused to reimburse Columbia correctly.

       27.     The Hospital Agreement contains the arbitration provision at issue. This provision

requires the arbitration hearing be held in Houston, Texas.

       28.     The only agreement Columbia attached to the Demand for Arbitration was the

Hospital Agreement. Columbia did not cite, quote or attach any term from any of the other alleged

agreements.

       29.     IMA is a “non-signatory” to the Hospital Agreement. Paragraph 5.1 of the Hospital

Agreement states all agreements and promises between the parties are completely integrated in the

Hospital Agreement:

               5.1     Entire Agreement. This Agreement, all Exhibits, and other
               documents furnished pursuant to or in furtherance of this Agreement
               and expressly made a part hereof shall constitute the entire
               agreement relating to the subject matter hereof between the parties
               hereto.    Each party acknowledges that no representation,
               Inducement, promise or agreement has been made, orally or
               otherwise, by the other party, or anyone acting on behalf of the other
               party, unless such representation, inducement, promise, or
               agreement is embodied in this Agreement, expressly or by
               Incorporation.

       30.     Paragraph 5.8 of the Hospital Agreement also prohibits third party beneficiaries:

               5.8    Third Party Beneficiaries.      The Parties agree that no third
               persons or entities are intended to be or are third party beneficiaries
               of the Agreement, including without limitation, Covered Persons
               and any insurer or tortfeasor which may have primary liability for



                                                 6
      Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 7 of 11



               Covered Services provided to Covered                Persons    through
               coordination of benefits or otherwise.

       31.     Columbia claimed at the time it provided health care services at issue, IMA was a

party to an agreement (hereinafter referred to as “IMA/PPOplus Contract”) with PPOplus, LLC

a/k/a Stratrose, LLC (hereinafter referred to as “PPOplus”) who was, in turn, a party to a January

1, 2002, network access agree with HealthSmart.

       32.     The IMA/PPOplus Contract (Attached hereto as Exhibit 3) provides that it

constitutes the entirety of the agreement between the parties, there are no third party beneficiaries,

and that IMA has no responsibility for claim payments, as the third party administrator (TPA):

               3.8     Indemnification. PPO acknowledges and agrees that TPA
               (IMA) has no, and shall have no, responsibility or liability for the
               organization, administration, and operation of PPO, including the
               contracting for Participating Providers … PPO acknowledges and
               agrees that TPA has no, and shall have no responsibility or liability
               for any claim decisions or payments. PPO agrees that TPA is not,
               and will not be directly or indirectly responsible for the payment
               from its own funds of any claims or billings for Covered or Non-
               Covered Services. PPO acknowledges that TPA is not an insurer,
               guarantor or underwriter of the responsibility and liability to provide
               benefits pursuant to the Plan. All claims, decisions and payments
               will be the responsibility of Group or Beneficiary [of the ERISA
               Plan].

               5.1     Entire Agreement. This Agreement and all attachments and
               other documents furnished pursuant to this agreement and expressly
               made part hereof shall constitute the entire Agreement relating to
               the subject matter hereof between the parties hereto.

               5.4    Third Party Beneficiaries. The obligations of each party to
               this Agreement shall inure solely to the benefit of the other party,
               and no Beneficiary of other person or entity shall be a third party
               beneficiary to this Agreement.

       33.     IMA, as a third party administrator for CMC, is subject to the ERISA Health Plan.

IMA’s role is to determine the reasonableness of the medical charges, and to make payments on

behalf of CMC only if the charges are reasonable and otherwise owing under the Plan. IMA has


                                                  7
      Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 8 of 11



repeatedly requested Columbia to provide documentation showing the costs of the implants for

which it is seeking recovery. Columbia has refused to provide the requested documentation.

According to the advice of IMA’s expert, Columbia’s charges are excessive.

       34.     Furthermore, the Plan requires Columbia to appeal any denial of claims to CMC’s

insurance carrier before filing suit under the ERISA Health Plan to obtain payment. Columbia has

never appealed the denial of its medical charges at issue.

       35.     Such a suit by Columbia would need to be against CMC and/or its insurer under

the ERISA Health Plan, not against IMA. IMA does not fund claims under the ERISA Health Plan

and has no obligation to Columbia to pay claims. The claims are funded by CMC and/or its insurer,

who have the obligation to pay them.

                                         IV.
                                DECLARATORY JUDGMENT

       36.     IMA respectfully requests that this Court declare that IMA is not a party to any

arbitration agreement with Columbia and is not required to arbitrate with or pay any money to

Columbia under the Hospital Agreement or under any other agreement.

       37.     In order to be subject to arbitral jurisdiction, a party must generally be a signatory

to a contract containing an arbitration clause. Elgohary v. Herrera, 405 S.W.3d 785 (Tex.App.—

Houston [1st Dist.] 2013, no pet.); Bridas S.A.P.I.C. v. Government of Turkmenistan, 345 F.3d 347

(5th Cir. 2003), cert. denied, 549 U.S. 1051 (2006). While non-signatories to an arbitration

agreement can be bound to arbitrate under principles of contract and agency law, a non-signatory’s

duty to arbitrate presents a “gateway issue” that the courts, not the arbitrator, are primarily

responsible for deciding. Id. Absent clear and unmistakable evidence that the parties agreed to

submit arbitrability to the arbitrator, the power to decide arbitrability resides with the Court, not

the arbitrator. Id. When determining whether the parties agreed to submit to arbitrability, Courts


                                                 8
      Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 9 of 11



focus on whether there is such an agreement between the parties before the Court, not between the

parties to the arbitration agreement itself. Id.

       38.     Because neither Columbia nor IMA is a party to the Hospital Agreement, there is

no clear and unmistakable evidence that the parties agreed to submit arbitrability to the arbitrator.

The arbitration should be enjoined because there is no clear and unmistakable evidence that IMA

and/or Columbia agreed to submit the arbitrability to this arbitration.

       39.     In the Demand for Arbitration, Columbia seeks to combine various contracts

between different entities as one contract in order to enforce the arbitration provision, which is

contained only in the Hospital Agreement, and to which IMA is not a party. Columbia specifically

seeks to combine the Hospital Agreement with the IMA/PPOplus Contract and the PPOplus

January 1, 2002, Network Access Agreement with HealthSmart as one contract, but as stated

before, Columbia fails to attach any of these other contracts or quote any provisions from these

other contracts. Also, Columbia does not seek to include the Plan with the above agreements even

though IMA is a party to the Plan.

       40.     The various agreements Columbia claims should be combined and read as one

cannot be combined and read as one. In the IMA/PPOplus Contract IMA did not assume liability

for any other contract or for Columbia’s claims.

       41.     For the previous reasons cited, there is no clear and convincing evidence that IMA

is a signatory to any arbitration provision and Columbia has not cited any promise by IMA to make

any payment to it or cited any agreement in which IMA has agreed to make payments to Columbia.

                                  V.
        APPLICATION FOR PRELIMINARY AND PERMANENT INJUNCTION

       42.     IMA repeats and realleges Paragraphs 12-36 as though set forth fully here. IMA

asks this Court to enjoin Columbia from taking any further action in connection with the arbitration


                                                   9
     Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 10 of 11



in which Columbia seeks to force IMA—who never agreed to arbitrate—to reimburse Columbia

for services it provided to CMC.

       43.     IMA is not a signatory of the Hospital Agreement and IMA and Columbia never

agreed to arbitration.

       44.     There is a substantial likelihood that IMA will prevail on the merits of this request

because Columbia has no right to demand arbitration with IMA. The threatened harm outweighs

any harm the preliminary injunction would cause to Columbia, which has its remedies in this court.

       45.     IMA asks this Court to set this request for preliminary injunction through trial for

hearing at the earliest possible time.

       46.     IMA also requests a permanent injunction against Columbia preventing it from

initiating, attempting to enforce or confirm by court order, or otherwise participate in any

arbitration against IMA under the Hospital Agreement or under any other agreement, including

arbitration for reimbursement of services Columbia provided to CMC.

                                         VI.
                             REQUEST FOR ATTORNEYS’ FEES

       47.     IMA respectfully requests that this Court award it reasonable attorneys’ fees

incurred in bringing this action. Federal law allows the recovery of attorneys’ fees that are

reasonable and necessary as well as equitable and just. 28 U.S.C. §2201; Acceptance Ins. Co. v.

Blugra Enterprises, Inc., 946 F. Supp. 480, 483 (N.D. Tex. 1996).

                                            PRAYER

       Plaintiff, IMA, Inc. respectfully prays that this Court enter a Declaratory Judgment and

grant injunctive relief as requested herein, as well as award reasonable and necessary attorneys’

fees to IMA, Inc., and for such other or further relief, general or special, at law or in equity, to

which IMA, Inc., may be justly entitled.


                                                10
     Case 4:19-cv-03500 Document 1 Filed on 09/16/19 in TXSD Page 11 of 11



                                           Respectfully submitted,

                                           By:    /s/ David L. Pybus
                                                  David L. Pybus
                                                  SBN: 16418900
                                                  SD Bar No. 7519
                                                  dpybus@preisplc.com
                                                  24 Greenway Plaza, Suite 2050
                                                  Houston, TX 77046
                                                  Tel: (713) 355-6062
                                                  Fax: (713) 572-9129

                                           ATTORNEY IN CHARGE FOR IMA, INC.


OF COUNSEL:
PREIS PLC
John P. Guillory
SBN: 00785349
jguillory@preisplc.com
Versailles Centre, Suite 400
P.O. Drawer 94-C
Lafayette, LA 70509
Tel: (337) 237-6062
Fax: (337) 237-9129




                                      11
